Title: To Thomas Jefferson from William Cocke and Joseph Winston, 26 March 1804
From: Cocke, William,Winston, Joseph
To: Jefferson, Thomas


          
            Sir 
            Washington 26th March 1804
          
          The undersign’d beg leave to Recommend John Williams Esqr of the State of Tennessee as a Genteelman of Legal abilities Undoubted integrity and well qualified to fill the Office of a Judge in the district of new Orleans he is a firm friend to the present Goverment of his Country and we beleave that if he Should be honour,d with the Appointment he will make a prudant and upright Judge
          
            Wm Cocke 
            Jos. Winston 
          
        